Citation Nr: 0606138	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran reported having served on active duty from August 
1962 to February 1963.  He had additional periods of active 
and inactive duty for training from 1963 to 1967 that have 
not been verified.  He claims to have bilateral hearing loss 
and tinnitus that was caused by his exposure to loud noise in 
service while assigned to an artillery unit.

He testified in September 2004 that he served as an 
instructor in heavy artillery, when he stood roughly two to 
three feet away from the gun without ear protection.  He 
reported performing this function for six months during his 
active duty, and every year thereafter during active and 
inactive duty for training.  He also testified that he began 
hearing ringing in his ears at that time.  

The report of examination on separation from active duty in 
January 1963 indicates that his hearing was normal in both 
ears based on the whispered voice test.  A hearing loss was 
initially documented in the right ear in September 1972, at 
which time audiometric testing revealed puretone thresholds 
of 70 decibels at 3000 Hertz and 65 decibels at 4000 Hertz.  
His complaint of tinnitus was also initially documented in 
1972.  A hearing loss was initially documented in the left 
ear in February 1998, when audiometric testing showed a 
puretone threshold of 45 decibels at 4000 Hertz.  Testing in 
March 1998 showed hearing in the left ear to be within normal 
limits, and testing prior to February 1998 also showed the 
hearing in the left ear to be normal.  The available evidence 
does not show the etiology of his hearing loss.

As a lay person the veteran is competent to provide evidence 
of having been exposed to loud noise while in service.  He 
also reported having been exposed to loud noise following his 
separation from service, in that he liked to listen to loud 
music.  Because his claim is supported by medical evidence 
showing that he currently has a hearing loss disability as 
defined in 38 C.F.R. § 3.385, and lay evidence of in-service 
noise exposure, a medical opinion is needed as to whether his 
hearing loss and tinnitus are related to noise exposure in 
service.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development.  VA will notify the veteran and his 
representative if further action is required on their part.

1.  The RO should obtain, from 
appropriate sources, verification of the 
veteran's active duty from August 1962 to 
February 1963 and any period of active or 
inactive duty for training from 1963 to 
1967.  The RO should also obtain evidence 
of the veteran's military occupational 
specialty for his active and Reserve 
service, and any medical records 
pertaining to his Reserve service.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran the appropriate VA examination.  
The purpose of the examination is to 
obtain an opinion on whether any 
currently diagnosed hearing loss and/or 
tinnitus are at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to in-service noise 
exposure, as opposed to post-service 
noise exposure.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N.W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

